In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-03-00021-CR

______________________________



CHRISTOPHER DAVIS, Appellant


V.


THE STATE OF TEXAS, Appellee





On Appeal from the 102nd Judicial District Court

Bowie County, Texas

Trial Court No. 96-F-10-102







Before Morriss, C.J., Ross and Carter, JJ.

Memorandum Opinion by Justice Carter


MEMORANDUM  OPINION


	Christopher Davis has filed a notice of appeal. He states in his notice that he is appealing
from an order signed on December 16, 2002, by Judge John Miller of the 102nd Judicial District
Court of Bowie County.  In that order, Judge Miller denied Davis's motion to withdraw his plea of
guilty.  The plea was entered on May 2, 1996. 
	The right to appeal is conferred by the Legislature.  See Rushing v. State, 85 S.W.3d 283, 286
(Tex. Crim. App. 2002).  A party may appeal only that which the Legislature has authorized.  See
Marin v. State, 851 S.W.2d 275, 278 (Tex. Crim. App. 1993); Galitz v. State, 617 S.W.2d 949, 951
(Tex. Crim. App. 1981).  Appellate jurisdiction is invoked by giving timely and proper notice of
appeal.  State v. Riewe, 13 S.W.3d 408, 410 (Tex. Crim. App. 2000).  Notice of appeal is sufficient
if it is in writing and shows the party's desire to appeal from the judgment or appealable order.  See
Tex. R. App. P. 25.2(a), (b); Alvorado v. State, 83 S.W.3d 203, 205 (Tex. App.-Amarillo 2002, no
pet. h.).
	The notice of appeal is not from a judgment of conviction.  We have reviewed the order at
bar and can find no authority permitting us to conclude that it is a type of order which the Legislature
has set out as being appealable.  We therefore have no jurisdiction over the appeal.

	We dismiss the appeal for want of jurisdiction.


						Jack Carter
						Justice

Date Submitted:	January 23, 2003
Date Decided:		January 24, 2003

Do Not Publish